In a proceeding pursuant to Family Court Act article 4 for modification of a support obligation, the petitioner wife appeals from an order of the Family Court, Nassau County (Ryan, J.), entered November 15, 1984, which denied her application.
Order modified, by increasing the amount of support to $200 per week nunc pro tunc to May 6, 1981. As so modified, order affirmed, without costs or disbursements, and matter remitted to the Family Court, Nassau County, for a determination of the amount of any arrears.
*453Under all the circumstances, the support obligation should have been modified to increase it to $200 per week. Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.